Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Non-Final, Second Action
Applicants' response to the first Non-Final Office Action mailed 04 August 2020, has been entered and the Remarks therein are fully considered here.
This action is a second Non-Final Office Action based on new grounds under 35 U.S.C. §103(a) over Speelmans et al. in view of Fournell et al., and Satomaa et al., not necessitated by Applicants’ amendment, received 04 January 2021.

Status of Claims
Claims 1-9 are pending.
Claim 9 is withdrawn from consideration.
	Claims 1-8 are rejected.
	Claims 1 and 2 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 15/655,396, 07/20/2017, which is a CON of 14/871,577, 09/30/2015, which is a CON of 13/809,556, 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 04 August 2020, is withdrawn in view of Applicants' amendment received 04 January 2021, in which the cited claim was amended.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), and MPEP 2173.03. See also MPEP 2163.06 (III). Correction of the following is required:

Applicant filed an amendment to the specification to correct an incorrect figure citation (substitute specification filed 04 January 2021, pg. 24, para. [0091]). The figure citation correction is accepted.
However, the amendment to the specification now reads: “Testing of strict anaerobes indicated that BMOs promote vigorous growth of B. B. infantis…”  So as not to be considered new matter, this paragraph should be amended to delete one of the B.’s, which refers to Bifidobacterium infantis.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:

Claim 1 recites: " ... and an inoculum of Bifidobacterium longum subsp. infantis B. breve, wherein ... ", which appears to be a typographical error. The claim will be assumed to read: " ... and an inoculum of Bifidobacterium longum subsp. infantis or B. breve, wherein ...”, the word ‘or’ being unitalicized.
Claims 1 and 2 recite: " ... an oligosaccharide consisting of 3 Hexose (Hex) 4 hexosamine (HexNAc) moieties ... ", which appears to be typographical error. The claims will be assumed to read: " ... an oligosaccharide consisting of 3 Hexose (Hex) moieties, 4 N-acetyl hexosamine (HexNAc) moieties ... "

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
The rejection of Claims 1-8 under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, because the claims do not recite additional elements that integrate the judicial exception into a practical application (i.e., STEP 2A, PRONG TWO: NO) nor something significantly different from a judicial exception (i.e., STEP 2B: NO), in the Non-Final Office Action mailed 04 August 2020 is withdrawn in view of Applicant’s argument received 04 January 2021.
Applicant remarks (pg. 10) that some oligosaccharides described in the specification are not naturally found in milk [0058] and may have been modified [0078]-0084]. The specification recites: “…the high molecular weight oligosaccharides as described in Table 1 are not readily detectable in liquid milk (e.g. store-bought liquid milk). In some embodiments, the method of purifying the oligosaccharide(s) from bovine milk comprises sequestering, separating, and/or inactivating the glycosidases and/or other fucose-, sialic acid-, N-Acetylglucosamine-, lacto-N-biose-, glucose- and galactose-degrading enzymes from the target oligosaccharide(s)” (substitute spec. filed 04 January 2021, pg. 16, para. [0058]). That is, it appears as though that, unless processed in a specific manner (e.g., removal of enzymes causing degradation), the 
Therefore, the composition described in claims 1-8 is directed to patent eligible subject matter (i.e., STEP 2A, PRONG ONE: NO), and the Step 2A, Prong Two analysis is not considered.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-8 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Speelmans et al. in view of Fournell et al., and Sprenger et al., in the Non-Final Office Action mailed 04 August 2020, is withdrawn in view of Applicant’s amendment received 04 January 2021.
The rejection of Claims 1-8 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Speelmans et al. in view of Girardet et al., and Lisowska, in the Non-Final Office Action mailed 04 August 2020, is withdrawn in view of further search and consideration of the prior art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 1-8 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Speelmans et al. (U.S. Patent Application Publication No. 2007/0207132 A1) in view of Fournell et al. (International Patent Application Publication No. WO 2010/065652 A1; Intl. Pub. Date: 10 June 2010), and Satomaa et al. (U.S. Patent Application Publication No. 2009/0104603 A1).
[Speelmans et al. and Fournell et al. cited in the Non-Final Office Action mailed 04 August 2020.]

Speelmans et al. addresses some of the limitations of claims 1 and 2, and the limitations of claims 3, 4, 5, 6, 7 and 8. 
Regarding claims 1 and 2, Speelmans et al. shows a preparation comprising Bifidobacterium breve and a mixture of non-digestible carbohydrate probiotics (pg. 1, para. [0009] [Claim 1] [A composition, Bifidobacterium breve]). 
The mixture of non-digestible carbohydrates contains at least two different carbohydrate components “A” and “B”, which remain undigested in the gastrointestinal tract and reach the large intestine unabsorbed (pg. 2, para. [0022]). Carbohydrate component A may consist of one or more of the following carbohydrates: β-galacto-oligosaccharides [GOS], fructo-oligosaccharides [FOS], and fuco-oligosaccharides (pg. 3, para. [0036] [Claims 1 and 2] [galactooligosaccharides (GOS), fructo-oligosaccharides (FOS), oligosaccharides with a fucose (Fuc) moiety]).
The carbohydrate mixtures are essentially composed of oligosaccharides composed of D-N-acetylglucosamine, and/or D-N-acetylgalactosamine (pg. 5, para. [0049] [Claims 1 and 2] [oligosaccharides with an N-acetylhexosamine (HexNAc) moiety]).
Regarding claims 3 and 4, the proteins that may be utilized in the nutritional products of the invention include any protein suitable for consumption, such as soy (pg. 5, para. [0061] thru pg. 6, cont. para. [0061] [a soy protein]).
Regarding claims 5 and 6, typical ingredients for use as a lipid source may be any lipid or fat which is suitable for use in the nutritional supplement, including sunflower oil or fish oil (pg. 5, para. [0057]).

 Regarding claim 8, an infant formula may be provided in liquid form (pg. 6, para. 0065] [liquid]). An example of an infant formula containing per 100ml, comprises GOS/polyfructose at 0.4g (pg. 15, para. [0152], Example 20] [0.4g/100ml = 4.0g/L] [the composition is from 0.0001-100g/L]).

That is, Speelmans et al. shows that a composition can comprise both a probiotic bacterium, such as Bifidobacterium breve, and specific types of modified oligosaccharides, e.g., N-acetylated and fucosylated hexosamine oligosaccharides, by way of addressing the limitations of claims 1 and 2.
 
Speelmans et al. does not show: 1) any of the specific Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides listed in the Markush groups of claims 1 and 2 [Claims 1 and 2]; and 2) oligosaccharides from bovine milk or milk product [Claims 1 and 2].

Fournell et al. provides motivation for incorporating a milk component comprising N-acetylated and fucosylated oligosaccharides, as shown by Speelmans et al., into a composition comprising bovine milk, and that said N-acetylated and fucosylated oligosaccharides may have specific Hex:HexNAc and/or Hex:HexNAc:Fuc configurations and be combined with a Bifidobacterium strain, by way of addressing the limitations of claims 1 and 2.
Bifidobacteria) (pg. 18, lines 19-23 thru pg. 19, lines 1-4). Breast-fed babies become dominated by bifidobacteria, including bifidobacteria, in the gut (pg. 10, lines 27-30 [nexus to Speelmans et al.] [composition comprises Bifidobacteria, bovine milk]). The compositions from the various described milk samples are presented in Tables I-V, which show specific Hex:HexNAc and/or Hex:HexNAc:Fuc configurations (pp. 14 thru 17 [nexus to Speelmans et al.] [N-acetylated and fucosylated oligosaccharides]).
However, none of the specific Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides listed in Tables I thru V are those cited in the subject matter of claims 1 and 2.

Satomaa et al. addresses the limitations of claims 1 and 2, by showing the specific oligosaccharides as cited in claims 1 and 2.
Satomaa et al. shows novel carbohydrate compositions or glycomes from animal tissues (pg. 1, para. [0001]). The described invention is directed to novel total glycomes  
Regarding claims 1 and 2, the preferred disaccharide epitopes in the glycan structures and glycomes according to the invention include structures Galβ4GlcNAc, Manβ4GlcNAc, GlcAβ4GlcNAc,Galβ3GlcNAc, Galβ3GaINAc, GlcAβ3GlcNAc, GlcAβ3GaINAc, and Galβ4Glc. Preferred branched epitopes include Galβ4(Fuca3)GlcNAc, Galβ3(Fuca4), GlcNAc, and Galβ3(GlcNAcβ6)GaINAc (pg. 20, para. [0284] [nexus to Speelmans et al. and Fournier et al.] [N-acetylated and fucosylated oligosaccharides]). Table 1 shows preferred neutral glycan compositions, listed according to mass-to-charge ratios (calc. m/z) (pg. 61, para. [0779]). It is noted that ‘dHex’ in the composition indicates deoxyhexoses (dHex), such as fucose and/or sialic acids (i.e., NeuAc and NeuGc) (pg. 3, para. [0045]). Table 1 includes:
Proposed composition				calc. m/z
Hex3HexNAc4dHex					1485.53
Hex4HexNAc4dHex					1647.59
Hex5HexNAc4dHex					1809.64
Hex4HexNAc5dHex					1850.67
Hex3HexNAc6dHex					1891.69
Hex3HexNAc6					1745.64

Hex3HexNAc4					1339.48
Hex6HexNAc2					1419.48
Hex4HexNAc4					1501.53
Hex3HexNAc5					1542.56
Hex5HexNAc4					1663.58
Hex4HexNAc5					1704.61
It is noted that Table 1 includes all of the oligosaccharides listed in instant claims 1 and 2.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the composition comprising galactooligosaccharides or fructooligosaccharides, a Bifidobacterium strain, and N-acetylated and/or fucosylated oligosaccharides, as shown by Speelmans et al., by adding at least one or two specific Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides which are derived from bovine milk or milk product [Claims 1 and 2], as shown by Fournell et al. and Satomaa et al., with a reasonable expectation of success, because Fournell et al. shows that oligosaccharides with specific Hex:HexNAc and/or Hex:HexNAc:Fuc structures can be incorporated into a composition comprising bovine milk and a bifidobacterial strain, and Satomaa et al. shows that oligosaccharides with specific Hex:HexNAc and/or Hex:HexNAc:Fuc structures can be derived from bovine milk (MPEP 2143 (I)(A,G)).
Bifidobacterium population according to the species distribution in breast-fed infants, considered as "standard", in the gastrointestinal tract of infants, in particular prematurely-born babies, who are partly or non- breast-fed. The preparations have also been found to be useful for the prevention and treatment of an immune condition, such allergy, asthma, diarrhea, and food hypersensitivity (pg. 6, para. [0068] thru [0069]). That is, the described compositions assist in the growth of specific, naturally-occurring Bifidobacterium species important for the gut health of infants, and also provide a level of immunity with regard to immune-related conditions that may be debilitating to infants.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of Patent No. 9,200,091 B2 in view of Sprenger et al. (U.S. Patent Application Publication No. 2009/0041736 A1).

The claimed subject matter of instant Application No. 16/274,074 is:  
Bifidobacterium longum subsp. infantis or B. breve. The oligosaccharide is selected from the group consisting of: 
an oligosaccharide consisting of 3 Hexose (Hex) moieties, 4 N-acetyl hexosamine (HexNAc) moieties and 1 fucose (Fuc) moiety;
an oligosaccharide consisting of 4Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 5Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 4Hex, 5HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex, 6HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex and 6HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 3HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 6Hex and 2HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 5HexNAc moieties; 
an oligosaccharide consisting of 5Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 5HexNAc moieties; and a mixture thereof.
The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The composition is a solid.


A composition comprising: 1) an oligosaccharide from bovine milk or milk product; and 2) an inoculum of Bifidobacterium longum subsp. infantis or B. breve. The oligosaccharide is selected from the group consisting of the specific Hex:HexNAc and Hex:HexNAc:Fuc oligosaccharides as cited above in instant Application no. 16/274,074 except for 3Hex:5HexNAc:1Fuc.
 The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The composition is a powder.

The claims of Patent No. 9,200,091 do not show that the composition comprises galacto-oligosaccharides (GOS) and/or fructooligosaccharides (FOS) and/or lactulose and/or lactitol and/or xylooligosaccharides.

Sprenger et al. shows preparations comprising a probiotic and a prebiotic mixture, and to food products comprising said preparation (pg. 1, para. [0001]). The prebiotic mixture comprises at least one N-acetylated oligosaccharide, at least one neutral oligosaccharide, and at least one sialylated oligosaccharide (pg. 2, para. [0014] [GOS are examples of neutral oligosaccharides]). The probiotic strain is a Bifidobacterium strain selected from B. lactis, B. longum and B. breve (pg. 7, claims 9 and 10). One embodiment shows a prebiotic mixture containing FOS and GOS (pg. 6, para. [0069]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the B. breve, and neutral and N-acetylated oligosaccharides, which is the composition recited in the claims of Patent No. 9,200,091.
One of ordinary skill in the art would have been motivated to have made that modification, because Sprenger et al. teaches that Bifidobacteria, the growth of which are enhanced by prebiotic oligosaccharides (which includes GOS and FOS), have been found to be able to colonize the intestinal mucosa, to reduce the capability of the pathogenic bacteria to adhere to the intestinal epithelium, to have immunomodulatory effects, and to assist in the maintenance of well-being (pg. 1, para. [0003] and [0009]). That is, any composition that enhances the growth of Bifidobacteria, such as a composition comprising the described oligosaccharides, would have improved therapeutic properties.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, providing the composition cited in the claims of instant Application No. 16/274,074 is obvious over the composition cited in the claims of Patent No. 9,200,091 B2 in view of the cited secondary reference.



The claimed subject matter of instant Application No. 16/274,074 is:  
A composition comprising: 1) galacto-oligosaccharides (GOS) and/or fructooligosaccharides (FOS) and/or lactulose and/or lactitol and/or xylooligosaccharides; 2) an oligosaccharide from bovine milk or milk product; and 3) an inoculum of Bifidobacterium longum subsp. infantis or B. breve. The oligosaccharide is selected from the group consisting of: 
an oligosaccharide consisting of 3 Hexose (Hex) moieties, 4 N-acetyl hexosamine (HexNAc) moieties and 1 fucose (Fuc) moiety;
an oligosaccharide consisting of 4Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 5Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 4Hex, 5HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex, 6HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex and 6HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 3HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 6Hex and 2HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 5HexNAc moieties; 
an oligosaccharide consisting of 5Hex and 4HexNAc moieties; 

The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The composition is a solid. The composition is a liquid and the content of the oligosaccharide in the composition is from 0.0001-100g/L.

The claimed subject matter of Patent No. 9,808,475 is:
A food product comprising a powder composition comprising: 1) one or more oligosaccharide from bovine milk or milk product; and 2) an inoculum of Bifidobacterium longum subsp. infantis or B. breve. The oligosaccharide is selected from the group consisting of the specific Hex:HexNAc and Hex:HexNAc:Fuc oligosaccharides as cited above in instant Application no. 16/274,074.
 The food product comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The concentration of the oligosaccharide in the composition is from 100micrograms/L to 25grams/L. The composition is selected from a group, which includes a tablet, a capsule and a medical food or product. The food product is selected from a group, which includes an infant formula, a milk, a fruit juice, and a fruit-based drink. 

The claims of Patent No. 9,808,475 do not show that the composition comprises galacto-oligosaccharides (GOS) and/or fructooligosaccharides (FOS) and/or lactulose and/or lactitol and/or xylooligosaccharides.

Bifidobacterium strain selected from B. lactis, B. longum and B. breve (pg. 7, claims 9 and 10). One embodiment shows a prebiotic mixture containing FOS and GOS (pg. 6, para. [0069]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made to have modified the claims of Patent No. 9,808,475, by adding galacto-oligosaccharides (GOS) and/or fructooligosaccharides (FOS) and/or lactulose and/or lactitol and/or xylooligosaccharides to the described composition, as shown by Sprenger et al., with a reasonable expectation of success, because Sprenger et al. shows a composition that comprises the probiotic bifidobacterial species B. breve, and neutral and N-acetylated oligosaccharides, which is the composition recited in the claims of Patent No. 9,808,475.
One of ordinary skill in the art would have been motivated to have made that modification, because Sprenger et al. teaches that Bifidobacteria, the growth of which are enhanced by prebiotic oligosaccharides (including GOS and FOS), have been found to be able to colonize the intestinal mucosa, to reduce the capability of the pathogenic bacteria to adhere to the intestinal epithelium, to have immunomodulatory effects, and to assist in the maintenance of well-being (pg. 1, para. [0003] and [0009]). That is, any Bifidobacteria, such as a composition comprising the described oligosaccharides, would have improved therapeutic properties.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, providing the composition cited in the claims of instant Application No. 16/274,074 is obvious over the composition as food product cited in the claims of Patent No. 9,808,475 B2 in view of the cited secondary reference. The composition as food product in Patent No. 9,808,475 exhibits minor species modifications; i.e., the intended use of the composition as a food product.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Patent No. 10,238,674 B2.

The claimed subject matter of instant Application No. 16/274,074 is:  
A composition comprising: 1) galacto-oligosaccharides (GOS) and/or fructooligosaccharides (FOS) and/or lactulose and/or lactitol and/or xylooligosaccharides; 2) an oligosaccharide from bovine milk or milk product; and 3) an inoculum of Bifidobacterium longum subsp. infantis or B. breve. The oligosaccharide is selected from the group consisting of: 
an oligosaccharide consisting of 3 Hexose (Hex) moieties, 4 N-acetyl hexosamine (HexNAc) moieties and 1 fucose (Fuc) moiety;

an oligosaccharide consisting of 5Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 4Hex, 5HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex, 6HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex and 6HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 3HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 6Hex and 2HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 5HexNAc moieties; 
an oligosaccharide consisting of 5Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 5HexNAc moieties; and a mixture thereof.
The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The composition is a solid. The composition further comprises a bovine milk protein, a soy protein, betalactoglobulin, whey, soybean oil or starch. The composition further comprises a non-milk lipid. The composition is a liquid and the content of the oligosaccharide in the composition is from 0.0001-100g/L.

The claimed subject matter of Patent No. 10,238,674 is:
A composition comprising: 1) galacto-oligosaccharides (GOS) and/or fructooligosaccharides (FOS) and/or lactulose and/or lactitol and/or xylooligosaccharides; 2) at least one oligosaccharide from bovine milk or milk product; Bifidobacterium longum subsp. infantis or B. breve. The oligosaccharide is selected from the group consisting of the specific Hex:HexNAc and Hex:HexNAc:Fuc oligosaccharides as cited above in instant Application no. 16/274,074.
The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The composition is a solid. The composition further comprises a bovine milk protein, a soy protein, betalactoglobulin, whey, soybean oil or starch. The composition further comprises a non-milk lipid. The composition is a liquid and the content of the oligosaccharide in the composition is from 0.001-100g/L.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the composition in Patent No. 10,238,674 B2 exhibits minor species modifications that anticipate both the composition described in instant Application No. 16/274,064. The minor species modification is the recitation of ‘at least one’ oligosaccharide in Patent No. 10,238,674 instead of ‘an’ oligosaccharide, as recited in the instant application.

Response to Arguments
Applicant’s arguments, pp. 16-20, filed 04 January 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, and are either persuasive, in view of Applicant’s amendment received 04 January 2021, or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds not necessitated by Applicant’s amendment.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651